DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 06/23/2022 for application number 17/847,546. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
	The present application is being examined under the claims filed on 06/23/2022. This application is a continuation of application 16/964,088.
Claims 1-20 are pending. 
 Claims 1-20 are rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-10, and 19-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 10, and 11 and 20 respectively of copending parent Application No. 16/964,088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.     
Examiner notes that Application No. 16/964,088 has been issued a Notice of Allowance. However, no patent has been issued as of 9/23/2022.
Claims 19 and 20 of the instant application repeat similar limitations as those recited in Application No. ‘088. Thus claims 19 and 20 are similarly rejected.
Although the original claims of Application No. ‘088 have been amended, claim 1 of the parent application repeats verbatim claim 9 of the instant application (depending from claims 1, 7 and 8) and claim 10 of the parent application repeats verbatim claim 10 of the instant application as shown in the chart directly below:
Instant Application
Application No. 16/964,088
Claim 1:
A method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) comprising: provisioning features of an active management technology system of a first computing device having one or more processors and associated with a first ATM, including: establishing an initial trust between the first computing device and a second computing device having one or more processors, the second computing device remote from the first computing device, said establishing occurring over a serial- over-lan (SOL) connection, the SOL a feature of the active management technology system, and configuring, with the second computing device over the SOL, the at least one setting of the BIOS of the first computing device; storing, in a database accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device; and reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule stored on the database, said reconfiguring over the SOL of the active management technology system.
Claim 7:
The method of claim 1 further comprising: provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, including: establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device, establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device, and configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device; and storing, in the database, a schedule for changing the at least one setting of the BIOS of the third computing device.
Claim 8:
The method of claim 7 further comprising: reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database.
Claim 9:
The method of claim 8 further comprising: directing, with the second computing device, the fourth computing device to reconfigure the at least one setting of the BIOS of the third computing device; reconfiguring, with the fourth computing device, the at least one setting of the BIOS of the third computing device in response to said directing, said reconfiguring the at least one setting of the BIOS of the third computing device with the fourth computing device occurring after said reconfiguring the at least one setting of the BIOS of the third computing device with the second computing device.
Claim 1:
(CURRENTLY AMENDED) A method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) comprising: provisioning features of an active management technology system of a first computing device having one or more processors and associated with a first ATM, including: establishing an initial trust between the first computing device and a second computing device having one or more processors, the second computing device remote from the first computing device, said establishing occurring over a serial-over-lan (SOL) connection, the SOL a feature of the active management technology system, and configuring, with the second computing device over the SOL, the at least one setting of the BIOS of the first computing device; storing, in a database accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device; and reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule stored on the database, said reconfiguring over the SOL of the active management technology system, provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, including: establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device, establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device, and configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device; storing, in the database, a schedule for changing the at least one setting of the BIOS of the third computing device; reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database; directing, with the second computing device, the fourth computing device to reconfigure the at least one setting of the BIOS of the third computing device; and reconfiguring, with the fourth computing device, the at least one setting of the BIOS of the third computing device in response to said directing, said reconfiguring the at least one setting of the BIOS of the third computing device with the fourth computing device occurring after said reconfiguring the at least one setting of the BIOS of the third computing device with the second computing device.


Claim 10:
The method of claim 9 wherein said reconfiguring the at least one setting of the BIOS of the first computing device with the second computing device and said reconfiguring the at least one setting of the BIOS of the third computing device with the fourth computing device are concurrent with one another.
Claim 10:
(CURRENTLY AMENDED) The method of claim 1 wherein said reconfiguring the at least one setting of the BIOS of the first computing device with the second computing device and said reconfiguring the at least one setting of the BIOS of the third computing device with the fourth computing device are concurrent with one another.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 (except for 9-10, and 19-20 under statutory rejection) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of copending parent Application No. 16/964088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6, 11-13, and 16 of the parent application, although narrower limitations, anticipates the teachings of claims 1-8 and 11-18 of the instant application because the parent application’s claims include all the same limitations as shown in the chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application No. 16/964,088
Claim 1:
A method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) comprising: provisioning features of an active management technology system of a first computing device having one or more processors and associated with a first ATM, including: establishing an initial trust between the first computing device and a second computing device having one or more processors, the second computing device remote from the first computing device, said establishing occurring over a serial- over-lan (SOL) connection, the SOL a feature of the active management technology system, and configuring, with the second computing device over the SOL, the at least one setting of the BIOS of the first computing device; storing, in a database accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device; and reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule stored on the database, said reconfiguring over the SOL of the active management technology system.


Claim 1:
(CURRENTLY AMENDED) A method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) comprising: provisioning features of an active management technology system of a first computing device having one or more processors and associated with a first ATM, including: establishing an initial trust between the first computing device and a second computing device having one or more processors, the second computing device remote from the first computing device, said establishing occurring over a serial-over-lan (SOL) connection, the SOL a feature of the active management technology system, and configuring, with the second computing device over the SOL, the at least one setting of the BIOS of the first computing device; storing, in a database accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device; and reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule stored on the database, said reconfiguring over the SOL of the active management technology system, provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, including: establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device, establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device, and configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device; storing, in the database, a schedule for changing the at least one setting of the BIOS of the third computing device; reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database; directing, with the second computing device, the fourth computing device to reconfigure the at least one setting of the BIOS of the third computing device; and reconfiguring, with the fourth computing device, the at least one setting of the BIOS of the third computing device in response to said directing, said reconfiguring the at least one setting of the BIOS of the third computing device with the fourth computing device occurring after said reconfiguring the at least one setting of the BIOS of the third computing device with the second computing device.
Claim 2:
The method of claim 1 wherein said configuring further comprises: disabling, with the second computing device, all features of the active management technology system except for the SOL.
Claim 2:
(ORIGINAL) The method of claim 1 wherein said configuring further comprises: disabling, with the second computing device, all features of the active management technology system except for the SOL.
Claim 3: 
The method of claim 1 wherein the at least one setting of the BIOS is further defined as a boot password for the BIOS.
Claim 3:
(ORIGINAL) The method of claim 1 wherein the at least one setting of the BIOS is further defined as a boot password for the BIOS.
Claim 4:
The method of claim 1 further comprising: provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, including: establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device, and configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device; storing, in the database, a schedule for changing the at least one setting of the BIOS of the third computing device; and reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database, said reconfiguring of the third computing device occurring over the SOL of the active management technology system of the third computing device.

Claim 1: 
(CURRENTLY AMENDED) A method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) comprising: provisioning features of an active management technology system of a first computing device having one or more processors and associated with a first ATM, including: establishing an initial trust between the first computing device and a second computing device having one or more processors, the second computing device remote from the first computing device, said establishing occurring over a serial-over-lan (SOL) connection, the SOL a feature of the active management technology system, and configuring, with the second computing device over the SOL, the at least one setting of the BIOS of the first computing device; storing, in a database accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device; and reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule stored on the database, said reconfiguring over the SOL of the active management technology system, provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, including: establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device, establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device, and configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device; storing, in the database, a schedule for changing the at least one setting of the BIOS of the third computing device; reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database; directing, with the second computing device, the fourth computing device to reconfigure the at least one setting of the BIOS of the third computing device; and reconfiguring, with the fourth computing device, the at least one setting of the BIOS of the third computing device in response to said directing, said reconfiguring the at least one setting of the BIOS of the third computing device with the fourth computing device occurring after said reconfiguring the at least one setting of the BIOS of the third computing device with the second computing device.
Claim 6:
The method of claim 1 wherein the at least one setting of the BIOS is further defined as a password encryption key for the BIOS.
Claim 6: 
(ORIGINAL) The method of claim 1 wherein the at least one setting of the BIOS is further defined as a password encryption key for the BIOS.
Claim 7:
The method of claim 1 further comprising: provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, including: establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device, establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device, and configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device; and storing, in the database, a schedule for changing the at least one setting of the BIOS of the third computing device.
Claim 1: 
(CURRENTLY AMENDED) A method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) comprising: provisioning features of an active management technology system of a first computing device having one or more processors and associated with a first ATM, including: establishing an initial trust between the first computing device and a second computing device having one or more processors, the second computing device remote from the first computing device, said establishing occurring over a serial-over-lan (SOL) connection, the SOL a feature of the active management technology system, and configuring, with the second computing device over the SOL, the at least one setting of the BIOS of the first computing device; storing, in a database accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device; and reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule stored on the database, said reconfiguring over the SOL of the active management technology system, provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, including: establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device, establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device, and configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device; storing, in the database, a schedule for changing the at least one setting of the BIOS of the third computing device; reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database; directing, with the second computing device, the fourth computing device to reconfigure the at least one setting of the BIOS of the third computing device; and reconfiguring, with the fourth computing device, the at least one setting of the BIOS of the third computing device in response to said directing, said reconfiguring the at least one setting of the BIOS of the third computing device with the fourth computing device occurring after said reconfiguring the at least one setting of the BIOS of the third computing device with the second computing device.
Claim 8:
The method of claim 7 further comprising: reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database.

Claim 1: 
(CURRENTLY AMENDED) A method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) comprising: provisioning features of an active management technology system of a first computing device having one or more processors and associated with a first ATM, including: establishing an initial trust between the first computing device and a second computing device having one or more processors, the second computing device remote from the first computing device, said establishing occurring over a serial-over-lan (SOL) connection, the SOL a feature of the active management technology system, and configuring, with the second computing device over the SOL, the at least one setting of the BIOS of the first computing device; storing, in a database accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device; and reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule stored on the database, said reconfiguring over the SOL of the active management technology system, provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM, including: establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device, establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device, and configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device; storing, in the database, a schedule for changing the at least one setting of the BIOS of the third computing device; reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database; directing, with the second computing device, the fourth computing device to reconfigure the at least one setting of the BIOS of the third computing device; and reconfiguring, with the fourth computing device, the at least one setting of the BIOS of the third computing device in response to said directing, said reconfiguring the at least one setting of the BIOS of the third computing device with the fourth computing device occurring after said reconfiguring the at least one setting of the BIOS of the third computing device with the second computing device.


Claims 11-14 and 16-18 of the instant application repeat similar limitations as those recited in Application No. ‘088. Thus claims 11-14 and 16-18 are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flett et al. US Publication 2019/0333038 (hereinafter Flett) in view of Saint-Hilaire “Using Intel® AMT serial-over-LAN to the fullest” (hereinafter Saint-Hilaire).  
	
In reference to claim 1, Flett teaches a method for controlling at least one setting of a basic input output system (BIOS) of at least one automated transaction machine (ATM) (Flett Para 13 Lines 1 describes BIOS credential management on an ATM) comprising:
provisioning features of an active management technology system of a first computing device 110 having one or more processors 112 and associated with a first ATM 111 (Flett Fig 1 Para 19 describes system 100 managing BIOS of bank branches, each branch can have multiple CPUs 112 as shown in Fig 1), including:
establishing an initial trust between the first computing device 110 and a second computing device 140 having one or more processors, the second computing device remote from the first computing device (Flett Fig 1, par. 19 credential manager 141 inherently requires a processor to operate remote from the ATM.   Flett Fig 2 step 210-221, Para 22-26 describes the credential manager 141 exchanging information with BIOS credential Agents 114A to establish trust prior to the credential manager sending new credentials for accessing the BIOS of the ATM), and   
configuring, with the second computing device 140, the at least one setting of the BIOS of the first computing device (Flett Fig 1 Block 111 and 141, Para 29 Line 1 describes a credential manager of second computing device 140 changing all passwords for all BIOSs in the ATM fleet [An ATM being the first computing device]); 
accessible by the second computing device, a schedule for changing the at least one setting of the BIOS of the first computing device (Flett Para 29 Line 1 describes a compliance policy requiring passwords be changed every so many days being performed by credential manager 141 [the policy schedules password changes that must be accessible by the credential manager for the manager to perform the policy]); and
reconfiguring, with the second computing device, the at least one setting of the BIOS of the first computing device in response to the schedule, said reconfiguring over the network or through wireless communication (Flett Para 29 Line 1 describes the credential manager 141 changing BIOS passwords in compliance with a policy to change every so many days [the credential manager will change passwords in response to the schedule dictated by policy]).
Flett does not explicitly teach:
1) The schedule for change is stored in a database
2) The network communication is a Serial over Lan (SOL) where the SOL is a feature of the active management (AMT) technology system.  
As for the database, Flett teaches a schedule for changing at least one setting of the BIOS of the first computing device but does not explicitly disclose the schedule being stored in a database. Flett Para 29 Line 1 describes requirements to change the passwords every so many days [schedule for changing the BIOS setting of an ATM] which is changed automatically by the credential manager 141 of device 140.  Though not specifically described, the required schedule to change BIOS passwords in compliance with a policy should be stored in a database so the passwords can be changed automatically as required by the policy. It would be obvious to one having ordinary skill in the art to realize that the policy scheduled changes would be stored in a database which is accessible to the credential manager 141 in order to carry out the required automatic password.  
Flett teaches communicating over a network (Flett Para 56 Last Line) and discusses the system being employed in a banking business to allow remote managing of BIOS settings but does not explicitly teach the network connection being a serial-over-lan (SOL) connection.
However, as known in the business industry, Intel Management Engine is mostly used by IT admins in large scale environments for remote PC management. Saint-Hilaire further discloses one of the innovative features of AMT is the ability to transport TCP connections and data over Intel AMT’s serial-over-LAN (SOL). This allows any management software that is not AMT aware to connect to any other non-AMT aware software listening for TCP connections on the managed PC (Saint-Hilaire page 2 last paragraph, The Ultimate feature of TCP-over Serial-over-LAN). The benefit of Intel AMT SOL, which is a quite flexible management engine, is that SOL can be used as a completely new way of communicating with software on a managed PC regardless of the state of the OS network drivers (TCP over Serial over LAN). SOL is also a great way to remotely change BIOS settings (Saint-Hilaire Conclusion, page 3).   
It would have been obvious for one of ordinary skill in the art prior to the filing date of the application to implement the SOL feature of AMT in order to take advantage of the benefit of the AMT as described by Saint-Hilaire as discussed above.

In reference to claim 3, modified Flett teaches the method of claim 1 in addition to teaching:
wherein the at least one setting of the BIOS is further defined as a boot password for the BIOS (Flett Para 29 Line 1 describes the credential manager 141 changing the BIOS password for all ATMs in the ATM fleet).

In reference to claim 4, modified Flett teaches the method of claim 1 in addition to teaching:
provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM (Flett Para 19 Line 1 describes managing BIOS credentials for a plurality of ATMs, the process would repeat for other ATMs [another ATM would be a third computing device]), including:
establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device (Flett Fig 1 credential manager 141 inherently requires a processor to operate, Flett Fig 2 step 210-221, Para 22-26 describes the credential manager 141 exchanging information with BIOS credential Agents 114A to establish trust prior to the credential manager sending new credentials for accessing the BIOS of the ATM, Saint-Hilaire describes the benefits of using the SOL feature of active management technology for remote managing of BIOS), and 
configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device (Flett Fig 1 Block 111 and 141, Para 29 Line 1 describes a credential manager [second computing device] changing all passwords for all BIOSs in the ATM fleet [An ATM being the first computing device], Saint-Hilaire describes the benefits of using the SOL feature of active management technology for remote managing of BIOS); 
a schedule for changing the at least one setting of the BIOS of the third computing device (Flett Para 29 Line 1 describes a compliance policy requiring passwords be changed every so many days being performed by credential manager 141 [the policy schedules password changes that must be accessible by the credential manager for the manager to perform the policy]); and
reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database, said reconfiguring of the third computing device occurring over the SOL of the active management technology system of the third computing device (Flett Para 29 Line 1 describes changing BIOS passwords in compliance with a policy to change every so many days [scheduled]).   
Flett teaches a schedule for changing at least one setting of the BIOS of the first computing device but does not explicitly disclose the schedule being stored in a database. Flett Para 29 Line 1 describes requirements to change the passwords every so many days [schedule for changing the BIOS setting of an ATM] which is changed automatically by the credential manager 141 of device 140.  Though not specifically described, the required schedule to change BIOS passwords in compliance with a policy should be stored in a database so the passwords can be changed automatically as required by the policy. It would be obvious to one having ordinary skill in the art to realize that the policy scheduled changes would be stored in a database which is accessible to the credential manager 141 in order to carry out the automatic password changes as required.

In reference to claim 11, claim 11 recites a system for performing a method with the same limitations of claim 1 including the additional structure of a non-transitory, computer readable medium storing instructions that when executed by the processor will perform the method of claim 1. Modified Flett discloses the method limitations of claim 1 (as shown above), in addition to teaching that the instructions are implemented as executable instructions programmed and residing within a non-transitory computer readable storage medium (Flett Para 35 Line 2). Claim 11 does not recite any further limiting structures or features than a system specifically designed for the method listed in clam 1. Thus, claim 11 is likewise rejected.

In reference to claims 13 and 14, these claims disclose a system specifically designed for the method listed in claims 3 and 4 with no further limiting structures or features. Thus, claims 13 and 14 are likewise rejected.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Saint-Hilaire further in view of the Intel® AMT Configuration Utility User Guide (hereinafter the AMT User Guide).

In reference to claim 2, modified Flett teaches the method of claim 1. However, modified Flett does not explicitly teach:
 disabling, with the second computing device, all features of the active management technology system except for the SOL (AMT User Guide Page 94 describes partially unconfiguring the AMT system which disables the AMT features on the system while noting the SOL interface does not need to be closed by default).
Modified Flett teaches the benefits of active management technology (AMT) and several features including SOL but does not teach all features of AMT nor how to configure the features. The AMT User Guide describes AMT as a system that allows remote access to computers even when operating systems are not available. The User Guide also clarifies how to configure the features of AMT, including:
disabling, with the second computing device, all features of the active management technology system except for the SOL (AMT User Guide Page 94 describes partially unconfiguring the AMT system which disables the AMT features on the system while noting the SOL interface does not need to be closed by default).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application having the teachings of modified Flett and the User Guide before them to only incorporate the necessary features of AMT for the benefits described above.

In reference to claim 12, this claim discloses a system specifically designed for the method listed in claim 2 with no further limiting structures or features. Thus claim 12 is likewise rejected.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Saint-Hilaire further in view of Wang US Publication 2013/0173897 (hereinafter Wang).

In reference to claim 5, modified Flett teaches the method of claim 4. However, modified Flett does not explicitly teach: 
wherein said reconfiguring the at least one setting of the BIOS of the first computing device and said reconfiguring the at least one setting of the BIOS of the third computing device are concurrent with one another.
Modified Flett teaches reconfiguring BIOS settings of computers. In the analogous art of computer systems, Wang teaches configuring the BIOS settings of a plurality of computers (Wang Para 8), in addition to teaching:
wherein said reconfiguring the at least one setting of the BIOS of the first computing device and said reconfiguring the at least one setting of the BIOS of the third computing device are concurrent with one another (Wang Para 28 describes a configuration unit 102 [second computing device performing the reconfiguration] is simultaneously configuring multiple computers [the configuration unit 102 will configure a first and third computer]).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Flett and Wang before him before the effective filing date of the claimed invention to have modified Flett to incorporate configuring multiple BIOS simultaneously. One of ordinary skill in the art would know to not configure each computer one by one to save time and labor resources when adjusting many computers (Wang Para 7).

In reference to claim 15, this claim discloses a system specifically designed for the method listed in claim 5 with no further limiting structures or features. Thus claim 15 is likewise rejected.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Saint-Hilaire further in view of Ibrahim US Publication 2008/0082824 (hereinafter Ibrahim). 

In reference to claim 6, modified Flett teaches the method of claim 1. However, modified Flett does not explicitly teach:
wherein the at least one setting of the BIOS is further defined as a password encryption key for the BIOS.
In the analogous art of changing shared encryption keys, Ibrahim teaches:
wherein the at least one setting of the BIOS is further defined as a password encryption key for the BIOS (Ibrahim Para 12 Line 2 describes changing a shared encryption key between OS and BIOS to keep communications secure).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Flett and Ibrahim before him before the effective filing date of the claimed invention to have modified Flett to incorporate changing BIOS password encryption keys. One of ordinary skill in the art would know to change these encryption keys to reduce the possibility of unauthorized access to the communications between devices (Ibrahim Para 12).

In reference to claim 16, this claim discloses a system specifically designed for the method listed in claim 6 with no further limiting structures or features. Thus claim 16 is likewise rejected.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flett in view of Saint-Hilaire further in view of Zimmer US Publication 2006/0242280 (hereinafter Zimmer).

In reference to claim 7, modified Flett teaches the method of claim 1 in addition to teaching:  
provisioning features of an active management technology system of a third computing device having one or more processors and associated with a second ATM (Flett Para 19 Line 1 describes managing BIOS credentials for a plurality of ATMs, the process would repeat for other ATMs [another ATM would be a third computing device]), including:  
establishing an initial trust between the third computing device and the second computing device, the third computing device remote from the first computing device and from the second computing device, said establishing occurring over an SOL connection defined by the active management technology system of the third computing device (Flett Fig 2 step 210-221, Para 22-26 describes the credential manager 141 exchanging information with BIOS credential Agents 114A to establish trust prior to the credential manager sending new credentials for accessing the BIOS of the ATM, Saint-Hilaire describes the benefits of using the SOL feature of active management technology for remote managing of BIOS), and
configuring, with the second computing device over the SOL of the third computing device, the at least one setting of the BIOS of the third computing device (Flett Fig 1 Block 111 and 141, Para 29 Line 1 describes a credential manager [second computing device] changing all passwords for all BIOSs in the ATM fleet [An ATM being the first computing device], Saint-Hilaire describes the benefits of using the SOL feature of active management technology for remote managing of BIOS); and 
a schedule for changing the at least one setting of the BIOS of the third computing device (Flett Para 29 Line 1 describes a compliance policy requiring passwords be changed every so many days being performed by credential manager 141 [the policy schedules password changes that must be accessible by the credential manager for the manager to perform the policy]).
Flett teaches a schedule for changing at least one setting of the BIOS of the first computing device but does not explicitly disclose the schedule being stored in a database. Flett Para 29 Line 1 describes requirements to change the passwords every so many days [schedule for changing the BIOS setting of an ATM] which is changed automatically by the credential manager 141 of device 140.  Though not specifically described, the required schedule to change BIOS passwords in compliance with a policy should be stored in a database so the passwords can be changed automatically as required by the policy. It would be obvious to one having ordinary skill in the art to realize that the policy scheduled changes would be stored in a database which is accessible to the credential manager 141 in order to carry out the automatic password changes as required.
However, modified Flett does not explicitly teach another core banking system credential manager to configure the BIOS of other computers [a fourth computing device] for 
establishing an initial trust between the third computing device and a fourth computing device, the third computing device remote from the fourth computing device, said establishing further defined as occurring over the SOL of the active management technology system of the third computing device (emphasis added).
Modified Flett only teaches the use of one credential database to establish changes to BIOS of the ATM fleet using the AMT system which is an out-of-band management method. In the analogous art of out-of-band platform initialization, Zimmer teaches multiple servers for providing configuration information to other computers (Zimmer Para 16 Line 3 describes remote servers being one of a plurality of servers [a different computer would repeat the process of sending configuration information] housing configuration information, Zimmer Para 21 describes the remote servers providing the configuration information to the out-of-band controller [third computing device]).
It would have been obvious to one of ordinary skill in the art having the teachings of both modified Flett and Zimmer before him before the effective filing date of the claimed invention to have modified Flett to incorporate multiple servers providing configuration information to clients. One of ordinary skill in the art would know to provide a secure service with multiple resources to update and manage features available as part of a BIOS (Zimmer Para 6).
 
In reference to claim 8, modified Flett teaches the method of claim 7 in addition to teaching:
reconfiguring, with the second computing device, the at least one setting of the BIOS of the third computing device in response to the schedule for changing the at least one setting of the BIOS of the third computing device stored on the database (Flett Para 29 Line 1 describes changing BIOS passwords in compliance with a policy to change every so many days [scheduled]. Though not specifically described, the required schedule to change BIOS passwords in compliance with a policy should be stored in the credential database 142 which already stores dates and times of password changes according to Flett Para 20. It would be obvious to one having ordinary skill in the art to realize that the policy scheduled changes would be stored in a database which is accessible to the credential manager 141 in order to carry out the automatic password changes as required).

In reference to claims 17 and 18, these claims disclose a system specifically designed for the method listed in claims 7 and 8 with no further limiting structures or features. Thus, claims 17 and 18 are likewise rejected.

Allowable Subject Matter
No art rejection for claims 9, 10, 19, and 20 – however, no indication of allowable claims  due to the statutory double patenting against parent Application No. 16/964,088.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson US Publication 2008/0301422 teaches a first computer directing a second computer to change BIOS to match electronic characteristics of a device under test connected to the second computer. However, Johnson does not teach directing a second computer to change the BIOS configuration of a third computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A. LATHAM whose telephone number is (571)272-0950. The examiner can normally be reached Monday through Friday 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM HUYNH can be reached on 540-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A. LATHAM/Examiner, Art Unit 2186

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186